IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                January 16, 2008
                                No. 06-41600
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JORGE A. HABIB-RODRIGUEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:06-CR-576-1


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Jorge A. Habib-Rodriguez pleaded guilty to one count of aiding and
abetting possession with intent to distribute marijuana. He was sentenced to 57
months in prison.
      Habib challenges the reasonableness of his sentence, particularly the
district court’s failure to impose a sentence below the calculated advisory
Sentencing Guidelines range, based on the sentencing factors set forth in 18
U.S.C. § 3553(a). For sentencing, Habib neither contested the calculation of that

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41600

range nor objected to a sentence being imposed within it. Therefore, review is
only for plain error.
      The district court gave sufficient reasons for sentencing Habib within that
sentencing range. Furthermore, Habib’s sentence within that advisory range
was presumptively reasonable, and Habib has not shown that the “sentence ...
constitute[s] a clear error in the court’s exercise of its broad sentencing
discretion” as to whether the sentence “(1) does not account for a factor that
should have received significant weight, (2) gives significant weight to an
irrelevant or improper factor, or (3) represents a clear error of judgment in
balancing the sentencing factors”. United States v. Nikonova, 480 F.3d 371, 376
(5th Cir.) (internal quotation marks and citation omitted), cert. denied, 128 S. Ct.
163 (2007).
      AFFIRMED.




                                         2